DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Toyama (Toyama) US 9,050,934 in view of Klaus SPECHT (SPECHT) PCT/EP2016/
074450 (US 2018/0229677 used for rejection).
As per claim 1 Toyama disclose;
An automotive vehicle comprising a vehicle body shell (fig. 1 item 1 body shell), a power supply (5), and an in-car plug or junction device (item 4 inverter as junction box or plug for connection of wires from battery for power for inverter), wherein the power supply (5) is connected to the in-car plug or junction device (4) partially or completely by flat cables (item 42 fig. 6B), the flat cables (42) extend along the vehicle body shell (Fig. 1 item 28 cable extends along body shell), each of the flat cables (42) has a single solid aluminum conductive core (43) and a flexible insulation layer (44 made from resin, and is as flexible as it bends to shape of body as shown in Fig. 1) wrapping over the solid aluminum conductive core (43) the flat cables have a bending performance such that a bent portion of a cable may be bent (fig. 1 shows multiple bends)  on x, y and z axes relative to a fixed portion of the cable (Col. 6 line 14-15 “insulating resin material” properties of resin allows the cable 42 to bend as shown in fig. 1 bent at multiple points.) and the cables thus made to assume and to hold a shape of the vehicle body shell (fig. 1), each of the flat cables comprises a solid aluminum conductive core (43) with a flat cross section (fig. 6B) and a flexible insulation layer wrapping over the solid aluminum conductive core. (Toyama col. 5 lines 56-57 “aluminum”)

right profile of the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm.
However in analogues art of arranging flat cables on floor of the body, SPECHT disclose mounting a flat cable (fig. 1 item 4 and fig. 19 item 4) on surface of the floor (item 5) car body panel (2) at least one horizontal distance (D1 from the surface 5 see para 0014 and 0076 and Fig. 5) between the flat cables (4a and 4b) and a left or a right profile the vehicle body shell (Fig. 5 and Para 0014 and 76 shows cable close to left or right of the vehicle body, further providing distance between body and cable disclosed must be applied to any situation weather vehicle body is horizontal or vertical or any direction to maintain EMC properties of the vehicle) when the cables extend along the shell is (d1 =15 mm see para 0014, para 0076) less than or equal to 300 mm (15mm<300mm). 
Additionally SPECHT also disclose, An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and the flat cables (item 4 fig. 1 to 19) extend along the vehicle body shell (item 2 and 5), each of the flat cables (4) has a single solid aluminum conductive core and a flexible insulation layer (20) wrapping over the solid aluminum conductive core, the flat cables have a bending performance (shown by fig. 1 at items 6a-6e cable bends) such that a bent portion of a cable may be bent on x, y and z (fig. 1) axes relative to a fixed portion of the cable and the cables thus made to assume and to hold a shape of the vehicle body shell (Fig. 2 shape of item 3 and 4 follows shape of floor 5 of body 2), and a distance between 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama to lay flat cable along surface of the body. One having ordinary skill in the art would have found it motivated to teachings of SPECHT for keeping power distribution as simple as possible in design while simultaneously obtaining high electromagnetic compatibility of the vehicle. (See Para 0007, 0014 and Para 0063)

As per claim 2 combinations of Toyama and SPECHT disclose;
the distance between the flat cables and the vehicle body shell is 2-100mm. (d1 =15 mm see para 0014, para 0076)

As per claims 6-7 combinations of Toyama and SPECHT disclose;
-the solid aluminum conductive core has a polygon-shaped (four sided rectangle fig. 2) cross section.
- the polygon shape is quadrilateral. (Fig. 2 item 30 rectangle is also known as quadrilateral )

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT (US 2018/0229677 used for rejection).

An automotive vehicle comprising a vehicle body shell (fig. 1 item 1 body shell), a power supply (5), and an in-car plug or junction device (item 4 inverter as junction box or plug for connection of wires from battery for power for inverter), wherein the power supply (5) is connected to the in-car plug or junction device (4) partially or completely by flat cables (item 42 fig. 6B), the flat cables (42) extend along the vehicle body shell (Fig. 1 item 28 cable extends along body shell), each of the flat cables (42) has a single solid aluminum conductive core (43) and a flexible insulation layer (44 made from resin, and is as flexible as it bends to shape of body as shown in Fig. 1) wrapping over the solid aluminum conductive core (43) the flat cables have a bending performance such that a bent portion of a cable may be bent (fig. 1 shows multiple bends)  on x, y and z axes relative to a fixed portion of the cable (Col. 6 line 14-15 “insulating resin material” properties of resin allows the cable 42 to bend as shown in fig. 1 bent at multiple points.) and the cables thus made to assume and to hold a shape of the vehicle body shell (fig. 1), each of the flat cables comprises a solid aluminum conductive core (43) with a flat cross section (fig. 6B) and a flexible insulation layer wrapping over the solid aluminum conductive core. (Toyama col. 5 lines 56-57 “aluminum”)
Toyama disclose flat cables extend along floor of the vehicle body but does not teach, well-known in the art alternative method of running the cables based on requirements or design choice, the flat cables extend along and inside the vehicle body shell and at least one horizontal distance between the flat 
However in analogues art of arranging flat cables on floor of the body, SPECHT disclose mounting a flat cable (fig. 1 item 4 and fig. 19 item 4) on surface of the floor (item 5) car body panel (2) at least one horizontal distance (D1 from the surface 5 see para 0014 and 0076 and Fig. 5) between the flat cables (4a and 4b) and a left or a right profile of the vehicle body shell (Fig. 5 and Para 0014 and 76 shows cable close to left or right of the vehicle body, further providing distance between body and cable disclosed must be applied to any situation weather vehicle body is horizontal or vertical or any direction to maintain EMC properties of the vehicle) the cables extend along and inside the vehicle body the shell is (d1 =15 mm see para 0014, para 0076) 2-100 mm (15mm falls in range 2-100 mm see para 00063 “For the other supply lines 4, which do not rest directly on the ground conductor 3, the distanced from the ground conductor is also no more than 15 mm. With this distance d, good electromagnetic compatibility (EMC) is obtained since”). 
Additionally SPECHT also disclose, An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and the flat cables (item 4 fig. 1 to 19) extend along the vehicle body shell (item 2 and 5), each of the flat cables (4) has a single solid aluminum conductive core and a flexible insulation layer (20) wrapping over the solid aluminum conductive core, the flat cables have a bending performance (shown by fig. 1 at items 6a-6e cable bends) such that a bent portion of a cable may be bent on x, y and z (fig. 1) axes relative to a fixed portion of the cable and the 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama to lay flat cable along surface of the body. One having ordinary skill in the art would have found it motivated to teachings of SPECHT for keeping power distribution as simple as possible in design while simultaneously obtaining high electromagnetic compatibility. (See Para 0007 and Para 0063)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT and further in view of Jorma Pohjola (Pohjola) US 6,096,978.
As per claim 4 combinations of Toyama and SPECHT disclose; rectangular shape of 
the conductor, but does not specifically disclose, the solid aluminum conductive core has a ripple-shaped cross section.
	However, in analogues art of flat cable, Pohjola disclose the solid aluminum conductive core has a ripple-shaped cross section. (Fig. col. 2 lines 56-58 “bends or meanders” in item 2 forms ripples as shown in fig.3)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Pohjola by incorporating the teaching of Pohjola, 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Larry Elie (Elie) US 2008/0179074.
As per claim 5 combinations of Toyama and SPECHT disclose; rectangular shape of the
conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, the solid aluminum conductive core has an ellipse-shaped cross section.
	However, in analogues art of making cables Elie disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches rectangular and circular shapes.
	It would have been obvious to one of ordinary skill in the art at 
the time the invention was made to use ellipse-shaped cross section of the conductive core since it was known in the art to use various shapes of conductors as required.

8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Peter Lausch (Lausch) US 2017/0213620.
As per claims 8-10 combinations of Toyama and SPECHT disclose; rectangular shape
e.g.  polygon and polygon is quadrilateral the conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, various other shapes and dimensions as follow
	-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm.
	-the polygon shape is a pentagon, a hexagon, or an octagon.
	- corners of the polygon shape have chamfers.
	However in analogues art of making cables Lausch disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches 
-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm. (Para 0038 and teaches how to determine dimensions of the cross-section “a sufficient cross-section of the flat conductor core can be made available so that the flat conductor can be used as a power line. Also teaches various “the ratio of the height of the flat conductor core to the width of the flat conductor core…..”)
	-the polygon shape is a pentagon, a hexagon, or an octagon. (Fig. 4)
	- corners of the polygon shape have chamfers. (Fig. 3, 4)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Lausch by incorporating the teaching of Lausch, .

Claim 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Klaus SPECHT (SPECHT) US 2018/0229677.
As per claims 11-12 and 14-20 combinations of Toyama and SPECHT disclose; 
flat cables laid on the floor but does not specifically disclose, well-known details of mounting flat cables on the floor, e.g. the flat cables are fixed on the vehicle body shell by a plurality of spaced-part fasteners, and an interval distance between two adjacent fasteners is 10-200cm.
	However in analogues art of mounting flat cable on the floor of the vehicle SPECHT teaches the flat cables (item 3) are fixed on the vehicle body shell (6a-6e) by a plurality of spaced-part fasteners (8 straps), and an interval distance between two adjacent fasteners (8) is 10-200cm (fig. 2 shows distance between to straps 8 is within range of 10-200cm).
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama and SPECHT to use straps to mount cable .
	
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Argument-1, SPECHT fails to teach at least one horizontal distance between the flat  cables and a left or a right profile of the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm, or 2-100 mm.”
Examiner respectfully disagree because SPECHT disclose keeping distance between cable and a body of the vehicle at 15 mm to provide good EMC properties of the vehicle (Para 0014), and further in Fig. 5 shows cable near vertical portion of the body, there for to maintain EMC properties of the vehicle, the same rule applies to anywhere in the body of the vehicle weather body is horizontal or vertical as EMC spreads in all direction e.g. 360 degree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835